Citation Nr: 0411123	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.  

2.  Entitlement to service connection for a left knee disorder.

REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran has active service in the military from December 1953 
to December 1973.

This case comes to the Board of Veterans' Appeals (Board) from a 
May 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, N.H..  

For the reasons explained below, the Board is reopening the claim 
based on new and material evidence.  But further development is 
needed before actually adjudicating the merits of the claim on a 
de novo basis, so upon reopening the claim it is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.  

A few procedural matters need clarifying before reopening the 
claim.  The veteran is alleging entitlement to service connection 
for his left knee disorder as a residual of a motor vehicle 
accident that occurred in 1962 while he was on active duty in the 
military.  As a result of that accident, his right knee has been 
service connected and assigned a 10 percent rating.  He was 
notified in November 1998 that the RO had denied his claim for 
service connection for his left knee because of the absence of 
competent medical evidence of current left knee disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  See, too, Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).


In October 2001, the veteran filed a claim to increase his 10 
percent rating for his right knee disability and to reopen his 
claim for service connection for his left knee.  In April 2002, he 
filed another claim for service connection for his left knee.  
Although not entirely clear, it appears that the first claim may 
have been seeking secondary service connection for the left knee, 
based on the adjacent right knee.  See 38 C.F.R. § 3.310(a) (2003) 
(service connection permissible for disability that is proximately 
due to or the result of a service-connected condition; see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (indicating this includes 
situations where a service-connected condition has aggravated a 
nonservice-connected disability).

In April 2002, the veteran was scheduled for a VA medical 
examination of his right knee, but he refused to be examined 
indicating that he wished to file a new claim for his left knee 
instead.  It does not appear from the record that either of his 
knees was examined at that time.  In May 2002, the RO denied the 
claim for an increased rating for his right knee disability based 
on his failure to undergo the April 2002 medical evaluation.  See 
38 C.F.R. § 3.655 (2003).  The RO also denied his petition to 
reopen his claim for service connection for the left knee 
disability.  In May 2002, he filed a Notice of Disagreement (NOD) 
initiating an appeal to the Board for service connection for his 
left knee only.  Because, however, the issue of his entitlement to 
an increased rating for his right knee disability has not been 
raised on appeal, the Board need only consider whether there is 
new and material evidence to reopen his claim for service 
connection for his left knee disorder.  See 38 C.F.R. § 20.200 
(2003).  And the discussion of this issue follows.


FINDINGS OF FACT

1.  The veteran was notified in November 1998 of the RO's rating 
decision denying service connection for a left knee disorder, and 
he did not timely appeal.

2.  Some of the additional evidence received since that November 
1998 denial, however, was not previously of record and relates to 
an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's November 1998 decision denying service connection for 
a left knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since the November 1998 decision is new 
and material and, therefore, sufficient to reopen this claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003), which eliminated the 
requirement of submitting a well-grounded claim and provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA notice by 
letter of April 2002, which was prior to the RO's denial in May 
2002.  So this was in accordance with the holding in Pelegrini.  

The Court also held in Pelegrini that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new "fourth 
element" of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1) (2003).

In this case, although the April 2002 VCAA notice letter that was 
provided to the appellant does not contain the precise language 
specified by the Pelegrini Court in its description of the "fourth 
element" of the VCAA notification requirement, the Board finds 
that the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that the 
language in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was dictum and, thus, not 
binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).   

With respect to the VCAA letter of April 2002, the veteran was 
requested to respond preferably within 30 days.  38 C.F.R. § 
3.159(b)(1) (2003) was recently invalidated by the United States 
Court of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice within 
30 days.  The Federal Circuit Court held this was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 U.S.C.A. § 
5301(a).  Thus, that regulatory provision was invalid because it 
was inconsistent with the statute.  

The PVA decision created some confusion about whether VA could 
actually decide claims prior to the expiration of the one-year 
statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to this, 
VA had issued implementing regulations that allowed VA to decide a 
claim 30 days after sending a VCAA notification letter, see 38 
C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 
and 5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)).  The effective date of that provision is November 9, 
2000, the date of enactment of the VCAA.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(c)).  The new law does 
not require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective retroactive to 
the date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA and, thus, preclude any 
possible due process violations, even if the veteran's appeal was 
ongoing during this change in the law.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As mentioned, the RO's April 2002 letter requested that the 
veteran respond within 30 days.  However, the RO also indicated 
that he actually had a full one year to identify and/or submit 
supporting evidence.  And more than one year already has elapsed 
since that April 2002 letter.  Since filing the petition to reopen 
his claim, he has submitted medical records from Portsmouth 
Hospital and an opinion from Dr. Graf as to the etiology of the 
left knee disorder at issue.  The RO also obtained service medical 
records (SMRs) from November 1953 through August 1973, including 
records from the Otis U.S. Air Force Base (AFB) Hospital and 
Maxwell AFB.  Although the veteran submitted medical records and 
an opinion from Dr. King after the one-year deadline, the RO 
considered this evidence and issued a Supplement Statement of the 
Case (SSOC) discussing it, albeit ultimately continuing the denial 
of the claim.

The RO has obtained all SMRs that the veteran has indicated might 
be relevant to his claim.  He has not provided any additional 
information or suggested that additional information needs to be 
obtained.  So despite the holding in the recent PVA case, there is 
no legitimate reason to further delay a decision in his appeal - 
particularly since the Board is reopening his claim and ordering 
further development of it before making a decision on the merits.  
Obviously then, there is no possibility of prejudicing him by 
issuing this decision because it reopens his claim, directs 
further development of it, and reserves determining whether there 
has been compliance with the VCAA and implementing regulations 
until the additional development is completed.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The veteran claims to have injured both of his knees in a motor 
vehicle accident that occurred during active service in 1962.  The 
SMRs are completely negative for any injury or complaint of pain 
in the left knee while in the military.  The SMRs confirm only 
that he injured his right knee during that accident and continued 
to receive treatment for pain in this knee while in service.  His 
service in the military ended in December 1973.

The veteran first mentioned having injured both knees during 
service in a March 1998 Statement in Support of Claim (VA Form 21-
4138).

On VA examination in May 1998, the veteran's active and passive 
left knee flexion was to 140 degrees, which is considered normal, 
and his left knee was stable.

In November 1998, the RO denied the veteran's claim for service 
connection for a left knee disability because the medical evidence 
did not indicate he had current disability in this knee.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's service and 
the disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran did not timely appeal the RO's November 1998 decision.

In October 2001 and April 2002, the veteran submitted petitions to 
reopen his claim for service connection for his left knee.  In 
support of his petition, he submitted private medical records from 
Dr. Graf, Dr. King, and the Portsmouth Hospital from 2001 through 
2003.  The records indicated that he underwent arthroscopic 
surgery on his left knee in June 2001.  Dr. Graf's October 2001 
statement diagnosed progressive degenerative osteoarthritis of 
both knees, "which represents a continuation and progression of 
[the veteran's] dashboard injuries to the knees occurring through 
motor vehicle trauma while on active duty in 1962."  Dr. Graf 
indicated the veteran was a candidate for a total joint 
replacement at the left knee and expected that the right knee 
would slowly deteriorate as well.

In December 2001, the veteran underwent a total left knee 
replacement.  

During a January 2003 hearing before a Decision Review Officer 
(DRO), the veteran testified that in 1962 while on active duty and 
in route to Otis AFB, an Army truck pulled in front of him and 
stalled.  (Page 1 of the transcript).  He said his vehicle went up 
underneath the rear of the truck.  (Page 1 of the transcript).  He 
also said his knees went through the dash and he went through the 
windshield.  (Page 1 of the transcript).  And he stated that he 
was hospitalized at Otis AFB.  (Page 5 of the transcript).  He 
further testified that his right knee was hurt more badly than his 
left, but that he continued to experience pain in his left knee 
after the accident.  (Pages 8 & 3 of the transcript, 
respectively).  He stated that between 1965 and 1967, he had water 
on the left knee and had to have it drained.  (Page 2 of the 
transcript).  Treatment reportedly occurred at Maxwell AFB.  (also 
Page 2 of the transcript).  

After the hearing, the DRO sought and obtained SMRs from Otis AFB 
and Maxwell AFB.  The SMRs were negative for any injury or 
complaints of pain in the left knee.  There were numerous reports 
of pain in his right knee and records from Maxwell AFB revealed 
that, in September 1966, fluid was drained from the veteran's 
right knee, not his left knee.

In June 2003, the veteran submitted private medical records and an 
opinion from Dr. King stating the veteran had "bilateral knee 
osteoarthritis as a result of a motor vehicle accident in 1961 
when both of his knees were injured when they hit the dashboard.  
both [sic] knees were injured at the same time, in the same 
accident, and have developed this same problem."  


III.  Reopening the Claim for Service Connection 
for a Left Knee Disorder

For service connection to be granted for any current disability, 
it must be shown that it was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

Here, the veteran's initial claim for service connection for a 
left knee disorder was denied by the RO in November 1998.  He did 
not appeal that decision.  Thus, the RO's decision became final 
and binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
Furthermore, this, in turn, means there must be new and material 
evidence to reopen this claim and warrant further consideration of 
it on a de novo basis.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence has 
been received since the RO's November 1998 decision, before 
proceeding further, because this preliminary determination affects 
the Board's legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated a 
three-step analysis for adjudicating claims based on new and 
material evidence:  First, VA must determine whether new and 
material evidence has been submitted, immediately upon reopening 
the claim VA must determine whether, based upon all the evidence 
and presuming its credibility, the claim is well grounded pursuant 
to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters v. 
West, 12 Vet. App. 203 (1999) (en banc.).  However, since the 
well-grounded requirement has been totally eliminated by the VCAA, 
the Board need only consider whether new and material evidence has 
been submitted to reopen the claim for service connection and, if 
so, the Board then may proceed directly to adjudicate the claim on 
the full merits if VA has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so that he 
is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, resulting from 
the VCAA, only apply to applications to reopen that were received 
on or after August 29, 2001.  Here, the veteran's petitions to 
reopen his claim were received in October 2001 and April 2002, 
after that cutoff date.  Therefore, the amended version of 38 
C.F.R. §3.156(a), providing a new definition of new and material 
evidence, applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the claim."  
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In November 1998, the RO determined that there was no evidence of 
a current left knee disorder.  But evidence received since the 
RO's November 1998 decision includes private medical records from 
Dr. Graf, Dr. King and Portsmouth Hospital.  And these records 
confirm the veteran has received a relevant diagnosis of 
degenerative osteoarthritis, and that he underwent arthroscopic 
surgery on this knee and even a total left knee replacement.  
Further, Drs. Graf and King both submitted statements opining that 
his left knee disorder was as a result of the motor vehicle 
accident that occurred during service.  So this evidence is both 
new and material to his case and, therefore, sufficient to reopen 
his claim.


ORDER

The petition to reopen the claim for service connection for a left 
knee disorder is granted, subject to the Board's further 
development of the evidence concerning this claim.


REMAND

It is contended, and there is now objective clinical evidence of 
record suggesting, that the veteran's left knee disability may be 
related to his 1962 motor vehicle accident that occurred while he 
was on active duty in the military.  However, there is medical 
evidence both for and against this conclusion.  And it also does 
not appear from the record that Drs. Graf and King reviewed the 
veteran's claims file or SMRs before reaching their conclusion, 
but rather based their opinions solely on statements made by him 
in the course of being evaluated and treated.  If so, this would 
lessen the probative value of their opinions.  See, e.g., Reonal 
v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and purported causal 
relationship to service is only as good and credible as the 
history on which it was predicated).  Further, the fact that the 
SMRs are completely negative of any indication of injury or 
complaint of pain involving the left knee, specifically, suggests 
the veteran's current disorder may be unrelated to his military 
service-and, in particular, his motor vehicle accident.  A medical 
opinion is needed, however, to make this determination and 
reconcile the conflicting opinions currently on file.  38 U.S.C.A. 
§5103(A)(d).  The Board cannot indulge in an exercise of its own 
medical judgment.  Rather, there must be independent medical 
evidence in the record to make this determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).


While, as alluded to earlier, it is unclear whether the veteran is 
specifically contending that his left knee disorder is secondary 
to his service-connected right knee disability-from 
overcompensating for it, this also must be addressed because it 
provides an alternative basis for granting service connection, 
that is, apart from the allegation of current left knee disability 
as a residual of his motor vehicle accident in service.  See EF v. 
Derwinski, 1 Vet. App. 324 (1991) (VA adjudicators are required to 
give a liberal construction to the veteran's pleadings and 
statements, considering his entitlement to all possible benefits).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  Prior to making any determination on the merits, ensure that 
all notification and development action required by the VCAA and 
implementing VA regulations is completed.  In particular, ensure 
that the new notification requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
and their implementing regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2003), are fully complied with and satisfied.  
Also ask the veteran to submit any relevant evidence in his 
possession.

2.  Request that Drs. Graf and King provide the medical bases and 
supporting authority for their opinions that the veteran's left 
knee disorder is related to his motor vehicle accident that 
occurred during active military service.  Additionally, all 
pertinent examination and treatment records not already on file 
regarding him should be obtained and associated with the other 
evidence in his claims file.

3.  Also obtain all VA outpatient treatment (VAOPT) records of the 
veteran since service that are not already on file.  


4.  Schedule the veteran for a VA orthopedic examination to 
determine whether it is just as likely as not that his left knee 
disorder is a residual of his motor vehicle accident during 
service, in 1962, or alternatively proximately due to or the 
result of his already service-connected right knee disability-from 
overcompensating for it.  This includes indicating whether the 
service-connected right knee disability has aggravated (meaning 
chronically worsened) the left knee disorder.   If so, to what 
extent above and beyond the degree of disability existing prior to 
the aggravation?  To facilitate making these determinations, 
please send the claims folder, including a copy of this remand, to 
the designated examiner for a review of the veteran's pertinent 
medical history.  Ask that the examiner discuss the rationale for 
his diagnoses and opinions.

If an opinion cannot be rendered responding to these questions, 
please explain why this is not possible or feasible.

All diagnostic testing and evaluation needed to respond should be 
done and the examiner should review the results of any testing 
prior to completion of the examination report.  If an examination 
form is used to guide the examination, the submitted examination 
report should include the questions to which answers are provided.

5.  Review the report of the examination to ensure it contains 
responses to the questions posed.  If not, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Then readjudicate the claim in light of any additional 
evidence obtained.  If the benefit sought remains denied, prepare 
a supplemental statement of the case (SSOC) and send it to the 
veteran and his representative.  Give them time to respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result of this 
action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



